Case 1:20-cr-20161-UU Document 1 Entered on FLSD Docket 03/05/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

No. |-20- mj-02345 Ja

 

UNITED STATES OF AMERICA
vs.
JORGE PEREYRA,

Defendant.
/

 

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)? __ Yes _x_ No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? __ Yes _x No

Respectfully submitted,

ARIANA EAJARDO ORSHAN
UNITEDATATES ATTORNEY

BY: fac; UjLZ

(A@EE MONK
ASSISTANT UNITED STATES ATTORNEY
Florida Bar No. 0100322
. 99 NE 4" Street
Miami, Florida 33132-2111
Tel (305) 961-9427
Fax (305) 530-7976

Lacee.Monk@usdoj.gov —
A091 REO LAR CMR Adc MagUMent 1 Entered on FLSD Docket 03/05/2020 Page 2 of 2

—— United States District Court

SOUTHERN DISTRICT OF FLORIDA

 

UNITED STATES OF AMERICA
\ CRIMINAL COMPLAINT

JORGE PEREYRA,
CASE NUMBER: |. 20- mi- 023445-9q

1, the undersigned complainant, being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about March 3, 2020, at Miami International Airport, in Miami-Dade County, in the
Southern District of Florida and elsewhere, the defendant, JORGE PEREYRA, did knowingly and intentionally
import into the United States from a place outside thereof a Schedule III controlled substance, that is, ketamine, in
violation of Title 21, United States Code, Section 952(a); and did knowingly and intentionally possess with the
intent to distribute a Schedule III controjled"substance; ‘that’ is, ce pin: violation of Title 21, United States
Code, Section 841(a)(1). if wg tgs en

a
| further state that | am a Special Agent'and that

  
   
  
    

  

‘i
‘3

a i] ony
based onthe a facts:

 
 

;
is complaint is
On or about March 3, 2020, the sori Gant, JORGE PEREWRA 4 at; Miami International Airport aboard Air
Europa Flight #97 from Madrid, Spai mi Alt er’ “being! f admitted fh ‘United\S tes by U.S. Customs and Border
Protection, the defendant presented! Wiieert and his’ | gage “to UiS: Cugtoms and Border Protection for
examination. During a secondary examination, U.S. Customs and Border Protéction Officers discovered a liquid
substance concealed in several plastic bottles packed. inside the defendant’s/luggage. A field test of the liquid
substance proved positive for the presence of ketamine. The defendant claimed ownership of the luggage and the
contents within. The estimated welght-of the: Tiquid-substance was: 5:85- tae

Yr PT se A i Cs thot

Nera ARESOUMRENE EHS

 

 

JORGE DeCARDONA, SPECIAL AGENT
HOMELAND SECURITY INVESTIGATIONS
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

Sworn to before me, and subscribed in my presence,

a

MARCH 4, 2020 : at Miami, Florida
Date City and State

JONATHAN GOODMAN

UNITED STATES MAGISTRATE JUDGE Z
Name and Title of Judicial Officer Signatur& of Judicial Officer

Tobarh om Soudnes
Jj 5. Mog shade deeje

 

 

 

 
